Exhibit 10.6

 

Execution Version

 

 

ASSET REPRESENTATIONS REVIEW AGREEMENT

 

among

 

FORD CREDIT AUTO OWNER TRUST 2016-A,
as Issuer

 

FORD MOTOR CREDIT COMPANY LLC,
as Servicer

 

and

 

CLAYTON FIXED INCOME SERVICES LLC,
as Asset Representations Reviewer

 

Dated as of January 1, 2016

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

 

 

Section 1.1.

Usage and Definitions

1

Section 1.2.

Additional Definitions

1

Section 1.3.

Review Materials and Test Definitions

2

 

 

 

ARTICLE II ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

2

 

 

Section 2.1.

Engagement; Acceptance

2

Section 2.2.

Confirmation of Status

2

 

 

 

ARTICLE III ASSET REPRESENTATIONS REVIEW PROCESS

2

 

 

Section 3.1.

Review Notices

2

Section 3.2.

Identification of Review Receivables

3

Section 3.3.

Review Materials

3

Section 3.4.

Performance of Reviews

3

Section 3.5.

Review Reports

4

Section 3.6.

Review Representatives

4

Section 3.7.

Dispute Resolution

5

Section 3.8.

Limitations on Review Obligations

5

 

 

 

ARTICLE IV ASSET REPRESENTATIONS REVIEWER

6

 

 

Section 4.1.

Representations and Warranties

6

Section 4.2.

Covenants

7

Section 4.3.

Fees and Expenses

7

Section 4.4.

Limitation on Liability

8

Section 4.5.

Indemnification by Asset Representations Reviewer

8

Section 4.6.

Indemnification of Asset Representations Reviewer

8

Section 4.7.

Inspection of Asset Representations Reviewer; Access to Records

9

Section 4.8.

Delegation of Obligations

9

Section 4.9.

Confidential Information

10

Section 4.10.

Personally Identifiable Information

11

 

 

 

ARTICLE V RESIGNATION AND REMOVAL; SUCCESSOR ASSET REPRSENTATIONS REVIWER

13

 

 

Section 5.1.

Eligibility Requirements for Asset Representations Reviewer

13

Section 5.2.

Resignation and Removal of Asset Representations Reviewer

13

Section 5.3.

Successor Asset Representations Reviewer

14

Section 5.4.

Merger, Consolidation or Succession

14

 

 

 

ARTICLE VI OTHER AGREEMENTS

14

 

 

Section 6.1.

Independence of Asset Representations Reviewer

14

Section 6.2.

No Petition

15

Section 6.3.

Limitation of Liability of Owner Trustee

15

Section 6.4.

Termination of Agreement

15

 

 

 

ARTICLE VII MISCELLANEOUS PROVISIONS

15

 

 

Section 7.1.

Amendments

15

Section 7.2.

Assignment; Benefit of Agreement; Third Party Beneficiaries

16

Section 7.3.

Notices

16

Section 7.4.

GOVERNING LAW

16

Section 7.5.

Submission to Jurisdiction

16

Section 7.6.

WAIVER OF JURY TRIAL

17

 

i

--------------------------------------------------------------------------------


 

Section 7.7.

No Waiver; Remedies

17

Section 7.8.

Severability

17

Section 7.9.

Headings

17

Section 7.10.

Counterparts

17

 

Schedule A — Review Materials

Schedule B — Representations and Warranties and Tests

 

--------------------------------------------------------------------------------


 

ASSET REPRESENTATIONS REVIEW AGREEMENT, dated as of January 1, 2016 (this
“Agreement”), among FORD CREDIT AUTO OWNER TRUST 2016-A, a Delaware statutory
trust, as Issuer, FORD MOTOR CREDIT COMPANY LLC, a Delaware limited liability
company, as Servicer, and CLAYTON FIXED INCOME SERVICES LLC, a Delaware limited
liability company, as Asset Representations Reviewer.

 

BACKGROUND

 

In the normal course of its business, Ford Credit purchases retail installment
sale contracts secured by new and used cars, light trucks and utility vehicles
from motor vehicle dealers.

 

In connection with a securitization transaction sponsored by Ford Credit, Ford
Credit sold a pool of Receivables consisting of retail installment sale
contracts to the Depositor, who sold them to the Issuer.

 

The Issuer has granted a security interest in the pool of Receivables to the
Indenture Trustee, for the benefit of the Secured Parties, as security for the
Notes issued by the Issuer under the Indenture.

 

The Issuer has determined to engage the Asset Representations Reviewer to
perform reviews of certain Receivables for compliance with the representations
and warranties made by Ford Credit and the Depositor about the Receivables in
the pool.

 

The parties agree as follows.

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                                 Usage and Definitions.  Capitalized
terms used but not defined in this Agreement are defined in Appendix A to the
Sale and Servicing Agreement, dated as of January 1, 2016, among Ford Credit
Auto Owner Trust 2016-A, as Issuer, Ford Credit Auto Receivables Two LLC, as
Depositor, and Ford Motor Credit Company LLC, as Servicer.  Appendix A also
contains usage rules that apply to this Agreement.  Appendix A is incorporated
by reference into this Agreement.

 

Section 1.2.                                 Additional Definitions.  The
following terms have the meanings given below:

 

“Confidential Information” has the meaning stated in Section 4.9(b).

 

“Contract” has the meaning stated in Schedule A.

 

“Information Recipient” has the meaning stated in Section 4.9(a).

 

“Indemnified Parties” has the meaning stated in Section 4.6(a).

 

“Issuer PII” has the meaning stated in Section 4.10(a).

 

--------------------------------------------------------------------------------


 

“Personally Identifiable Information” or “PII” has the meaning stated in
Section 4.10(a).

 

“Review” means the performance by the Asset Representations Reviewer of the
testing procedures for each Test and each Review Receivable according to
Section 3.4.

 

“Review Fee” has the meaning stated in Section 4.3(b).

 

“Review Materials” means, for a Review and a Review Receivable, the documents
and other materials listed in Schedule A, as applicable.

 

“Review Report” means, for a Review, the report of the Asset Representations
Reviewer as described in Section 3.5.

 

“Test” has the meaning stated in Section 3.4(a).

 

“Test Complete” has the meaning stated in Section 3.4(c).

 

“Test Fail” has the meaning stated in Section 3.4(a).

 

“Test Pass” has the meaning stated in Section 3.4(a).

 

Section 1.3.                                 Review Materials and Test
Definitions.  Capitalized terms or terms or phrases in quotation marks used in
the Tests, if not defined in Appendix A to the Sale and Servicing Agreement or
in this Agreement, including Schedule A to this Agreement, refer to sections,
titles or terms in the Contract or other Review Materials.

 

ARTICLE II
ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

 

Section 2.1.                                 Engagement; Acceptance.  The Issuer
engages Clayton Fixed Income Services LLC to act as the Asset Representations
Reviewer for the Issuer.  Clayton Fixed Income Services LLC accepts the
engagement and agrees to perform the obligations of the Asset Representations
Reviewer on the terms in this Agreement.

 

Section 2.2.                                 Confirmation of Status.  The
parties confirm that the Asset Representations Reviewer is not responsible for
(a) reviewing the Receivables for compliance with the representations and
warranties under the Transaction Documents, except as described in this
Agreement, or (b) determining whether noncompliance with the representations or
warranties constitutes a breach of the Transaction Documents.

 

ARTICLE III
ASSET REPRESENTATIONS REVIEW PROCESS

 

Section 3.1.                                 Review Notices.  On receipt of a
Review Notice from the Indenture Trustee according to Section 7.2 of the
Indenture, the Asset Representations Reviewer will start a Review.  The Asset
Representations Reviewer will not be obligated to start a Review until a Review
Notice is received.

 

2

--------------------------------------------------------------------------------


 

Section 3.2.                                 Identification of Review
Receivables.  Within ten Business Days after receipt of a Review Notice, the
Servicer will deliver to the Asset Representations Reviewer and the Indenture
Trustee a list of the Review Receivables.

 

Section 3.3.                                 Review Materials.

 

(a)                                 Access to Review Materials.  The Servicer
will give the Asset Representations Reviewer access to the Review Materials for
all of the Review Receivables within 60 days after receipt of the Review Notice
in one or more of the following ways: (i) by providing access to the Servicer’s
receivables systems, either remotely or at an office of the Servicer, (ii) by
electronic posting to a password-protected website to which the Asset
Representations Reviewer has access, (iii) by providing originals or photocopies
at an office of the Servicer where the Receivable Files are located or (iv) in
another manner agreed by the Servicer and the Asset Representations Reviewer. 
The Servicer may redact or remove Personally Identifiable Information from the
Review Materials without changing the meaning or usefulness of the Review
Materials for the Review.

 

(b)                                 Missing or Insufficient Review Materials. 
The Asset Representations Reviewer will review the Review Materials to determine
if any Review Materials are missing or insufficient for the Asset
Representations Reviewer to perform any Test.  If the Asset Representations
Reviewer determines any missing or insufficient Review Materials, the Asset
Representations Reviewer will notify the Servicer promptly, and in any event no
less than 20 days before completing the Review.  The Servicer will have 15 days
to give the Asset Representations Reviewer access to the missing Review
Materials or other documents or information to correct the insufficiency.  If
the missing Review Materials or other documents have not been provided by the
Servicer within 15 days, the related Review Receivable will have a Test Fail for
the Test or Tests that require use of the missing or insufficient Review
Materials.  If the Contract for any Review Receivable is not provided or is
illegible, the Asset Representations Reviewer will be unable to perform any
Tests and the related Review Receivable will have an overall Test Fail for all
Tests.  In either of these cases, the Test or Tests will be considered completed
and the Review Report will report a Test Fail for the related Review Receivable
or applicable representation or warranty and the reason for the Test Fail.

 

Section 3.4.                                 Performance of Reviews.

 

(a)                                 Test Procedures.  For a Review, the Asset
Representations Reviewer will perform for each Review Receivable the procedures
listed under “Tests” in Schedule B for each representation and warranty (each, a
“Test”), using the Review Materials necessary to perform the procedures as
stated in the Test.  For each Test and Review Receivable, the Asset
Representations Reviewer will determine if the Test has been satisfied (a “Test
Pass”) or if the Test has not been satisfied (a “Test Fail”).  If a Test or part
of a Test cannot be performed for a Review Receivable because the Test
circumstances do not apply to the Review Receivable, the Test will be considered
to be satisfied and will be reported as a Test Pass.

 

(b)                                 Review Period.  The Asset Representations
Reviewer will complete the Review of all of the Review Receivables within 60
days after receiving access to the Review Materials under Section 3.3(a). 
However, if missing or additional Review Materials are provided to the

 

3

--------------------------------------------------------------------------------


 

Asset Representations Reviewer under Section 3.3(b), the Review period will be
extended for an additional 30 days.

 

(c)                                  Completion of Review for Certain Review
Receivables.  Following the delivery of the list of the Review Receivables and
before the delivery of the Review Report by the Asset Representations Reviewer,
the Servicer may notify the Asset Representations Reviewer if a Review
Receivable is paid in full by the Obligor or purchased from the Issuer by the
Sponsor, the Depositor or the Servicer according to the Transaction Documents. 
If notice is received, the Asset Representations Reviewer will immediately
terminate all Tests of such Receivable and the Review of the Receivable will be
considered complete (a “Test Complete”).  In this case, the Asset
Representations Reviewer will report a Test Complete for the Receivable on the
Review Report and the related reason.

 

(d)                                 Previously Reviewed Receivable; Duplicative
Tests.  If a Review Receivable was included in a prior Review, the Asset
Representations Reviewer will not perform any Tests on it, but will report the
results of the previous Tests in the Review Report for the current Review and
note that the results relate to a prior Review.  If the same Test is required
for more than one representation or warranty listed on Schedule B, the Asset
Representations Reviewer will only perform the Test once for each Review
Receivable but will report the results of the Test for each applicable
representation and warranty on the Review Report.

 

(e)                                  Termination of Review.  If a Review is in
process and the Notes will be paid in full on the next Payment Date, the
Servicer will notify the Asset Representations Reviewer and the Indenture
Trustee no less than ten days before that Payment Date.  On receipt of notice,
the Asset Representations Reviewer will terminate the Review immediately and
will not be obligated to deliver a Review Report.

 

Section 3.5.                                 Review Reports.  Within five days
after the end of the Review period under Section 3.4(b), the Asset
Representations Reviewer will deliver to the Issuer, the Servicer and the
Indenture Trustee a Review Report indicating for each Review Receivable whether
there was a Test Pass or a Test Fail for each Test, or whether the Review
Receivable was an overall Test Fail (for a missing or illegible Contract) or a
Test Complete.  For each Test Fail, overall Test Fail or Test Complete, the
Review Report will indicate the related reason.  The Review Report will contain
a summary of the Review results to be included in the Issuer’s Form 10-D report
for the Collection Period in which the Review Report is received.  The Asset
Representations Reviewer will ensure that the Review Report does not contain any
Issuer PII.  On reasonable request of the Servicer, the Asset Representations
Reviewer will provide additional detail on the Test results.

 

Section 3.6.                                 Review Representatives.

 

(a)                                 Servicer Representative.  The Servicer will
designate one or more representatives who will be available to assist the Asset
Representations Reviewer in performing the Review, including responding to
requests and answering questions from the Asset Representations Reviewer about
the Review Materials or Tests, access to Review Materials on the Servicer’s
originations, receivables or other systems, obtaining missing or insufficient
Review Materials and/or providing clarification of any Review Materials or
Tests.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Asset Representations Reviewer
Representative.  The Asset Representations Reviewer will designate one or more
representatives who will be available to the Issuer and the Servicer during the
performance of a Review.

 

(c)                                  Questions About Review.  The Asset
Representations Reviewer will make appropriate personnel available to respond in
writing to written questions or requests for clarification of any Review Report
from the Indenture Trustee or the Servicer until the earlier of (i) the payment
in full of the Notes and (ii) one year after the delivery of the Review Report. 
The Asset Representations Reviewer will not be obligated to respond to questions
or requests for clarification from a Noteholder or any other Person and will
direct such Persons to submit written questions or requests to the Indenture
Trustee.

 

Section 3.7.                                 Dispute Resolution.  If a
Receivable that was Reviewed by the Asset Representations Reviewer is the
subject of a dispute resolution proceeding under Section 2.6 of the Sale and
Servicing Agreement, the Asset Representations Reviewer will participate in the
dispute resolution proceeding on request of a party to the proceeding.  The
reasonable expenses of the Asset Representations Reviewer for its participation
in any dispute resolution proceeding will be considered expenses of the
requesting party for the dispute resolution and will be paid by a party to the
dispute resolution as determined by the mediator or arbitrator for the dispute
resolution according to Section 2.6 of the Sale and Servicing Agreement.  If not
paid by a party to the dispute resolution, the expenses will be reimbursed by
the Issuer according to Section 4.3(d).

 

Section 3.8.                                 Limitations on Review Obligations.

 

(a)                                 Review Process Limitations.  The Asset
Representations Reviewer is not obligated to:

 

(i)                                     determine whether a Delinquency Trigger
has occurred or whether the required percentage of the Noteholders has voted to
direct a Review under the Indenture, and may rely on the information in any
Review Notice delivered by the Indenture Trustee;

 

(ii)                                  determine which Receivables are subject to
a Review, and may rely on the lists of Review Receivables provided by the
Servicer;

 

(iii)                               obtain or confirm the validity of the Review
Materials and no liability for any errors in the Review Materials and may rely
on the accuracy and completeness of the Review Materials;

 

(iv)                              obtain missing or insufficient Review
Materials from any party or any other source; or

 

(v)                                 take any action or cause any other party to
take any action under any of the Transaction Documents or otherwise to enforce
any remedies against any Person for breaches of representations or warranties
about the Review Receivables.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Testing Procedure Limitations.  The Asset
Representations Reviewer will only be required to perform the testing procedures
listed under “Tests” in Schedule A, and will not be obligated to perform
additional procedures on any Review Receivable or to provide any information
other than a Review Report.  However, the Asset Representations Reviewer may
provide additional information in a Review Report about any Review Receivable
that it determines in good faith to be material to the Review.

 

ARTICLE IV
ASSET REPRESENTATIONS REVIEWER

 

Section 4.1.                                 Representations and Warranties . 
The Asset Representations Reviewer represents and warrants to the Issuer as of
the Closing Date:

 

(a)                                 Organization and Qualification.  The Asset
Representations Reviewer is duly organized and validly existing as a limited
liability company in good standing under the laws of State of Delaware.  The
Asset Representations Reviewer is qualified as a foreign limited liability
company in good standing and has obtained all necessary licenses and approvals
in all jurisdictions in which the ownership or lease of its properties or the
conduct of its activities requires the qualification, license or approval,
unless the failure to obtain the qualifications, licenses or approvals would not
reasonably be expected to have a material adverse effect on the Asset
Representations Reviewer’s ability to perform its obligations under this
Agreement.

 

(b)                                 Power, Authority and Enforceability.  The
Asset Representations Reviewer has the power and authority to execute, deliver
and perform its obligations under this Agreement.  The Asset Representations
Reviewer has authorized the execution, delivery and performance of this
Agreement.  This Agreement is the legal, valid and binding obligation of the
Asset Representations Reviewer enforceable against the Asset Representations
Reviewer, except as may be limited by insolvency, bankruptcy, reorganization or
other laws relating to the enforcement of creditors’ rights or by general
equitable principles.

 

(c)                                  No Conflicts and No Violation.  The
completion of the transactions contemplated by this Agreement and the
performance of the Asset Representations Reviewer’s obligations under this
Agreement will not (i) conflict with, or be a breach or default under, any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document under which the Asset Representations Reviewer is a debtor or
guarantor, (ii) result in the creation or imposition of a Lien on the Asset
Representations Reviewer’s properties or assets under the terms of any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document, (iii) violate the organizational documents of the Asset
Representations Reviewer or (iv) violate a law or, to the Asset Representations
Reviewer’s knowledge, an order, rule or regulation of a federal or State court,
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Asset Representations Reviewer or its properties
that applies to the Asset Representations Reviewer, which, in each case, would
reasonably be expected to have a material adverse effect on the Asset
Representations Reviewer’s ability to perform its obligations under this
Agreement.

 

(d)                                 No Proceedings.  To the Asset
Representations Reviewer’s knowledge, there are no proceedings or investigations
pending or threatened in writing before a federal or State court,

 

6

--------------------------------------------------------------------------------


 

regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Asset Representations Reviewer or its properties
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
completion of the transactions contemplated by this Agreement or (iii) seeking
any determination or ruling that would reasonably be expected to have a material
adverse effect on the Asset Representations Reviewer’s ability to perform its
obligations under, or the validity or enforceability of, this Agreement.

 

(e)                                  Eligibility.  The Asset Representations
Reviewer meets the eligibility requirements in Section 5.1.

 

Section 4.2.                                 Covenants.  The Asset
Representations Reviewer covenants and agrees that:

 

(a)                                 Eligibility.  It will notify the Issuer and
the Servicer promptly if it no longer meets the eligibility requirements in
Section 5.1.

 

(b)                                 Review Systems; Personnel.  It will maintain
business process management and/or other systems necessary to ensure that it can
perform each Test and, on execution of this Agreement, will load each Test into
these systems. The Asset Representations Reviewer will ensure that these systems
allow for each Review Receivable and the related Review Materials to be
individually tracked and stored as contemplated by this Agreement.  The Asset
Representations Reviewer will maintain adequate staff that is properly trained
to conduct Reviews as required by this Agreement.

 

(c)                                  Maintenance of Review Materials.  It will
maintain copies of any Review Materials, Review Reports and other documents
relating to a Review, including internal correspondence and work papers, for a
period of two years after the termination of this Agreement.

 

Section 4.3.                                 Fees and Expenses.

 

(a)                                 Annual Fee.  The Issuer will, or will cause
the Administrator to, pay the Asset Representations Reviewer as compensation for
acting as the Asset Representations Reviewer under this Agreement an annual fee
separately agreed to by the Issuer and the Asset Representations Reviewer.  The
annual fee will be paid as agreed by the Issuer and the Asset Representations
Reviewer until this Agreement is terminated.

 

(b)                                 Review Fee.  Following the completion of a
Review and the delivery to the Indenture Trustee of the Review Report, or the
termination of a Review according to Section 3.4(e), and the delivery to the
Servicer of a detailed invoice, the Asset Representations Reviewer will be
entitled to a fee of $230 for each Review Receivable for which the Review was
started (the “Review Fee”).  However, no Review Fee will be paid for any Review
Receivable which was included in a prior Review or for which no Tests were
completed before the Asset Representations Reviewer received notice of
termination of the Review according to Section 3.4(e) or due to missing or
insufficient Review Materials under Section 3.3(b).  If a detailed invoice is
submitted on or before the first day of a month, the Review Fee will be paid by
the Issuer according to the priority of payments in Section 8.2 of the Indenture
starting on or before the Payment Date in that month.  However, if the Review is
terminated according to Section

 

7

--------------------------------------------------------------------------------


 

3.4(e), the Asset Representations Reviewer must submit its invoice for the
Review Fee for the terminated Review no later than five Business Days before the
final Payment Date to be reimbursed no later than the final Payment Date.

 

(c)                                  Reimbursement of Travel Expenses.  If the
Servicer provides access to the Review Materials at one of its properties, the
Issuer will reimburse the Asset Representations Reviewer for its reasonable
travel expenses incurred in connection with the Review on receipt of a detailed
invoice.

 

(d)                                 Dispute Resolution Expenses.  If the Asset
Representations Reviewer participates in a dispute resolution proceeding under
Section 3.7 and its reasonable expenses for participating in the proceeding are
not paid by a party to the dispute resolution within 90 days after the end of
the proceeding, the Issuer will reimburse the Asset Representations Reviewer for
such expenses on receipt of a detailed invoice.

 

Section 4.4.                                 Limitation on Liability.  The Asset
Representations Reviewer will not be liable to any Person for any action taken,
or not taken, in good faith under this Agreement or for errors in judgment. 
However, the Asset Representations Reviewer will be liable for its willful
misconduct, bad faith or negligence in performing its obligations under this
Agreement.  In no event will the Asset Representations Reviewer be liable for
special, punitive, indirect or consequential losses or damages (including lost
profit), even if the Asset Representations Reviewer has been advised of the
likelihood of the loss or damage and regardless of the form of action.

 

Section 4.5.                                 Indemnification by Asset
Representations Reviewer .  The Asset Representations Reviewer will indemnify
each of the Issuer, the Depositor, the Servicer, the Owner Trustee and the
Indenture Trustee and their respective directors, officers, employees and agents
for all fees, expenses, losses, damages and liabilities resulting from (a) the
willful misconduct, bad faith or negligence of the Asset Representations
Reviewer in performing its obligations under this Agreement or (b) the Asset
Representations Reviewer’s breach of any of its representations or warranties in
this Agreement.  The Asset Representations Reviewer’s obligations under this
Section 4.5 will survive the termination of this Agreement, the termination of
the Issuer and the resignation or removal of the Asset Representations Reviewer.

 

Section 4.6.                                 Indemnification of Asset
Representations Reviewer.

 

(a)                                 Indemnification.  The Issuer will, or will
cause the Administrator to, indemnify the Asset Representations Reviewer and its
officers, directors, employees and agents (each, an “Indemnified Person”), for
all fees, expenses, losses, damages and liabilities resulting from the
performance of its obligations under this Agreement (including the fees and
expenses of defending itself against any loss, damage or liability and any fees
and expenses incurred in connection with any proceedings brought by the
Indemnified Person to enforce the indemnification obligations of the Issuer and
the Administrator), but excluding any fee, expense, loss, damage or liability
resulting from (i) the Asset Representations Reviewer’s willful misconduct, bad
faith or negligence or (ii) the Asset Representations Reviewer’s breach of any
of its representations or warranties in this Agreement.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Proceedings.  If an Indemnified Person
receives notice of a Proceeding against it, the Indemnified Person will, if a
claim is to be made under Section 4.6(a), promptly notify the Issuer and the
Administrator of the Proceeding.  The Issuer or the Administrator may
participate in and assume the defense and settlement of a Proceeding at its
expense.  If the Issuer or the Administrator notifies the Indemnified Person of
its intention to assume the defense of the Proceeding with counsel reasonably
satisfactory to the Indemnified Person, and so long as the Issuer or the
Administrator assumes the defense of the Proceeding in a manner reasonably
satisfactory to the Indemnified Person, the Issuer and the Administrator will
not be liable for fees and expenses of counsel to the Indemnified Person unless
there is a conflict between the interests of the Issuer or the Administrator, as
applicable, and an Indemnified Person.  If there is a conflict, the Issuer or
the Administrator will pay for the reasonable fees and expenses of separate
counsel to the Indemnified Person.  No settlement of a Proceeding may be made
without the approval of the Issuer and the Administrator and the Indemnified
Person, which approval will not be unreasonably withheld.

 

(c)                                  Survival of Obligations.  The obligations
of the Issuer and the Administrator under this Section 4.6 will survive the
resignation or removal of the Asset Representations Reviewer and the termination
of this Agreement.

 

(d)                                 Repayment.  If the Issuer or the
Administrator makes a payment to an Indemnified Person under this Section 4.6
and the Indemnified Person later collects from others any amounts for which the
payment was made, the Indemnified Person will promptly repay those amounts to
the Issuer or the Administrator, as applicable.

 

Section 4.7.                                 Inspection of Asset Representations
Reviewer; Access to Records.  The Asset Representations Reviewer agrees that,
with reasonable advance notice not more than once during any year, it will
permit authorized representatives of the Issuer, the Servicer or the
Administrator, during the Asset Representations Reviewer’s normal business
hours, to have access to and review the facilities, processes, books of account,
records, reports and other documents and materials of the Asset Representations
Reviewer relating to (a) the performance of the Asset Representations Reviewer’s
obligations under this Agreement, (b) payments of fees and expenses of the Asset
Representations Reviewer for its performance and (c) a claim made by the Asset
Representations Reviewer under this Agreement.  In addition, the Asset
Representations Reviewer will permit the Issuer’s, the Servicer’s or the
Administrator’s representatives to make copies and extracts of any of those
documents and to discuss them with the Asset Representations Reviewer’s officers
and employees.  Any access and review will be subject to the Asset
Representations Reviewer’s confidentiality and privacy policies.  The Asset
Representations Reviewer will maintain all relevant books, records, reports and
other documents and materials for a period of at least two years after the
termination of its obligations under this Agreement.

 

Section 4.8.                                 Delegation of Obligations.  The
Asset Representations Reviewer may not delegate or subcontract its obligations
under this Agreement to any Person without the consent of the Issuer and the
Servicer.

 

9

--------------------------------------------------------------------------------


 

Section 4.9.                                 Confidential Information.

 

(a)                                 Treatment.  The Asset Representations
Reviewer agrees to hold and treat Confidential Information given to it under
this Agreement in confidence and under the terms and conditions of this
Section 4.9, and will implement and maintain safeguards to further assure the
confidentiality of the Confidential Information.  The Confidential Information
will not, without the consent of the Issuer and the Servicer, be disclosed or
used by the Asset Representations Reviewer, or its officers, directors,
employees, agents, representatives or affiliates, including legal counsel (each,
an “Information Recipient”) other than for the purposes of performing Reviews of
Review Receivables or performing its obligations under this Agreement.  The
Asset Representations Reviewer agrees that it will not, and will cause its
Affiliates to not (i) purchase or sell securities issued by Ford Credit or its
Affiliates or special purpose entities on the basis of Confidential Information
or (ii) use the Confidential Information for the preparation of research
reports, newsletters or other publications or similar communications.

 

(b)                                 Definition.  “Confidential Information”
means oral, written and electronic materials (regardless of its source or form
of communication) furnished before, on or after the date of this Agreement to
the Asset Representations Reviewer for the purposes contemplated by this
Agreement, including:

 

(i)                                     lists of Review Receivables and any
related Review Materials;

 

(ii)                                  origination and servicing guidelines,
policies and procedures, and form contracts; and

 

(iii)                               notes, analyses, compilations, studies or
other documents or records prepared by the Servicer, which contain information
supplied by or on behalf of the Servicer or its representatives.

 

However, Confidential Information will not include information that (A) is or
becomes generally available to the public other than as a result of disclosure
by an Information Recipient, (B) was available to, or becomes available to, an
Information Recipient on a non-confidential basis from a Person or entity other
than the Issuer or the Servicer before its disclosure to the Information
Recipient who, to the knowledge of the Information Recipient is not bound by a
confidentiality agreement with the Issuer or the Servicer and is not prohibited
from transmitting the information to the Information Recipient, (C) is
independently developed by an Information Recipient without the use of the
Confidential Information, as shown by the Information Recipient’s files and
records or other evidence in its possession or (D) the Issuer or the Servicer
gives permission to the Information Recipient to release.

 

(c)                                  Protection.  The Asset Representations
Reviewer will take reasonable measures to protect the secrecy of and avoid
disclosure and unauthorized use of Confidential Information, including those
measures that it takes to protect its own confidential information and not less
than a reasonable standard of care.  The Asset Representations Reviewer
acknowledges that Personally Identifiable Information is also subject to the
additional requirements in Section 4.10.

 

(d)                                 Disclosure.  If the Asset Representations
Reviewer is required by applicable law, regulation, rule or order issued by an
administrative, governmental, regulatory or judicial

 

10

--------------------------------------------------------------------------------


 

authority to disclose part of the Confidential Information, it may disclose the
Confidential Information.  However, before a required disclosure, the Asset
Representations Reviewer, if permitted by applicable law, regulation, rule or
order, will use its reasonable efforts to notify the Issuer and the Servicer of
the requirement and will cooperate, at the Servicer’s expense, in the Issuer’s
and the Servicer’s pursuit of a proper protective order or other relief for the
disclosure of the Confidential Information.  If the Issuer or the Servicer is
unable to obtain a protective order or other proper remedy by the date that the
information is required to be disclosed, the Asset Representations Reviewer will
disclose only that part of the Confidential Information that it is advised by
its legal counsel it is legally required to disclose.

 

(e)                                  Responsibility for Information Recipients. 
The Asset Representations Reviewer will be responsible for a breach of this
Section 4.9 by its Information Recipients.

 

(f)                                   Violation.  The Asset Representations
Reviewer agrees that a violation of this Agreement may cause irreparable injury
to the Issuer and the Servicer and the Issuer and the Servicer may seek
injunctive relief in addition to legal remedies.  If an action is initiated by
the Issuer or the Servicer to enforce this Section 4.9, the prevailing party
will be reimbursed for its fees and expenses, including reasonable attorney’s
fees, incurred for the enforcement.

 

Section 4.10.                          Personally Identifiable Information.

 

(a)                                 Definitions.  “Personally Identifiable
Information” or “PII” means information in any format about an identifiable
individual, including, name, address, phone number, e-mail address, account
number(s), identification number(s), any other actual or assigned attribute
associated with or identifiable to an individual and any information that when
used separately or in combination with other information could identify an
individual.  “Issuer PII” means PII furnished by the Issuer, the Servicer or
their Affiliates to the Asset Representations Reviewer and PII developed or
otherwise collected or acquired by the Asset Representations Reviewer in
performing its obligations under this Agreement.

 

(b)                                 Use of Issuer PII.  The Issuer does not
grant the Asset Representations Reviewer any rights to Issuer PII except as
provided in this Agreement.  The Asset Representations Reviewer will use Issuer
PII only to perform its obligations under this Agreement or as specifically
directed in writing by the Issuer and will only reproduce Issuer PII to the
extent necessary for these purposes.  The Asset Representations Reviewer must
comply with all laws applicable to PII, Issuer PII and the Asset Representations
Reviewer’s business, including any legally required codes of conduct, including
those relating to privacy, security and data protection.  The Asset
Representations Reviewer will protect and secure Issuer PII.  The Asset
Representations Reviewer will implement privacy or data protection policies and
procedures that comply with applicable law and this Agreement.  The Asset
Representations Reviewer will implement and maintain reasonable and appropriate
practices, procedures and systems, including administrative, technical and
physical safeguards to (i) protect the security, confidentiality and integrity
of Issuer PII, (ii) ensure against anticipated threats or hazards to the
security or integrity of Issuer PII, (iii) protect against unauthorized access
to or use of Issuer PII and (iv) otherwise comply with its obligations under
this Agreement.  These safeguards will include a written data security plan,
employee training, information access controls, restricted disclosures, systems

 

11

--------------------------------------------------------------------------------


 

protections (including intrusion protection, data storage protection and data
transmission protection) and physical security measures.

 

(c)                                  Additional Limitations.  In addition to the
use and protection requirements described in Section 4.10(b), the Asset
Representations Reviewer’s disclosure of Issuer PII is also subject to the
following requirements:

 

(i)                                     The Asset Representations Reviewer will
not disclose Issuer PII to its personnel or allow its personnel access to Issuer
PII except (A) for the Asset Representations Reviewer personnel who require
Issuer PII to perform a Review, (B) with the consent of the Issuer or (C) as
required by applicable law.  When permitted, the disclosure of or access to
Issuer PII will be limited to the specific information necessary for the
individual to complete the assigned task.  The Asset Representations Reviewer
will inform personnel with access to Issuer PII of the confidentiality
requirements in this Agreement and train its personnel with access to Issuer PII
on the proper use and protection of Issuer PII.

 

(ii)                                  The Asset Representations Reviewer will
not sell, disclose, provide or exchange Issuer PII with or to any third party
without the consent of the Issuer.

 

(d)                                 Notice of Breach.  The Asset Representations
Reviewer will notify the Issuer promptly in the event of an actual or reasonably
suspected security breach, unauthorized access, misappropriation or other
compromise of the security, confidentiality or integrity of Issuer PII and,
where applicable, immediately take action to prevent any further breach.

 

(e)                                  Return or Disposal of Issuer PII.  Except
where return or disposal is prohibited by applicable law, promptly on the
earlier of the completion of the Review or the request of the Issuer, all Issuer
PII in any medium in the Asset Representations Reviewer’s possession or under
its control will be (i) destroyed in a manner that prevents its recovery or
restoration or (ii) if so directed by the Issuer, returned to the Issuer without
the Asset Representations Reviewer retaining any actual or recoverable copies,
in both cases, without charge to the Issuer.  Where the Asset Representations
Reviewer retains Issuer PII, the Asset Representations Reviewer will limit the
Asset Representations Reviewer’s further use or disclosure of Issuer PII to that
required by applicable law.

 

(f)                                   Compliance; Modification.  The Asset
Representations Reviewer will cooperate with and provide information to the
Issuer regarding the Asset Representations Reviewer’s compliance with this
Section 4.10.  The Asset Representations Reviewer and the Issuer agree to modify
this Section 4.10 as necessary for either party to comply with applicable law.

 

(g)                                  Audit of Asset Representations Reviewer. 
The Asset Representations Reviewer will permit the Issuer and its authorized
representatives to audit the Asset Representations Reviewer’s compliance with
this Section 4.10 during the Asset Representations Reviewer’s normal business
hours on reasonable advance notice to the Asset Representations Reviewer, and
not more than once during any year unless circumstances necessitate additional
audits.  The Issuer agrees to make reasonable efforts to schedule any audit
described in this Section 4.10 with the inspections described in Section 4.7. 
The Asset Representations Reviewer will also permit

 

12

--------------------------------------------------------------------------------


 

the Issuer during normal business hours on reasonable advance notice to audit
any service providers used by the Asset Representations Reviewer to fulfill the
Asset Representations Reviewer’s obligations under this Agreement.

 

(h)                                 Affiliates and Third Parties.  If the Asset
Representations Reviewer processes the PII of the Issuer’s Affiliates or a third
party when performing a Review, and if such Affiliate or third party is
identified to the Asset Representations Reviewer, such Affiliate or third party
is an intended third-party beneficiary of this Section 4.10, and this Agreement
is intended to benefit the Affiliate or third party.  The Affiliate or third
party may enforce the PII related terms of this Section 4.10 against the Asset
Representations Reviewer as if each were a signatory to this Agreement.

 

ARTICLE V
RESIGNATION AND REMOVAL;
SUCCESSOR ASSET REPRSENTATIONS REVIWER

 

Section 5.1.                                 Eligibility Requirements for Asset
Representations Reviewer.  The Asset Representations Reviewer must be a Person
who (a) is not Affiliated with the Sponsor, the Depositor, the Servicer, the
Indenture Trustee, the Owner Trustee or any of their Affiliates and (b) was not,
and is not Affiliated with a Person that was, engaged by the Sponsor or any
Underwriter to perform any due diligence on the Receivables prior to the Closing
Date.

 

Section 5.2.                                 Resignation and Removal of Asset
Representations Reviewer.

 

(a)                                 No Resignation.  The Asset Representations
Reviewer will not resign as Asset Representations Reviewer unless it determines
it is legally unable to perform its obligations under this Agreement and there
is no reasonable action that it could take to make the performance of its
obligations under this Agreement permitted under applicable law.  The Asset
Representations Reviewer will notify the Issuer and the Servicer of its
resignation as soon as practicable after it determines it is required to resign
and stating the resignation date, including an Opinion of Counsel supporting its
determination.

 

(b)                                 Removal.  If any of the following events
occur, the Issuer may remove the Asset Representations Reviewer and terminate
its rights and obligations under this Agreement by notifying the Asset
Representations Reviewer:

 

(i)                                     the Asset Representations Reviewer no
longer meets the eligibility requirements in Section 5.1;

 

(ii)                                  the Asset Representations Reviewer
breaches of any of its representations, warranties, covenants or obligations in
this Agreement; or

 

(iii)                               an Insolvency Event of the Asset
Representations Reviewer occurs.

 

(c)                                  Notice of Resignation or Removal.  The
Issuer will notify the Servicer, the Owner Trustee and the Indenture Trustee of
any resignation or removal of the Asset Representations Reviewer.

 

13

--------------------------------------------------------------------------------


 

(d)                                 Continue to Perform After Resignation or
Removal.  No resignation or removal of the Asset Representations Reviewer will
be effective, and the Asset Representations Reviewer will continue to perform
its obligations under this Agreement, until a successor Asset Representations
Reviewer has accepted its engagement according to Section 5.3(b).

 

Section 5.3.                                 Successor Asset Representations
Reviewer .

 

(a)                                 Engagement of Successor Asset
Representations Reviewer.  Following the resignation or removal of the Asset
Representations Reviewer, the Issuer will engage a successor Asset
Representations Reviewer who meets the eligibility requirements of Section 5.1.

 

(b)                                 Effectiveness of Resignation or Removal.  No
resignation or removal of the Asset Representations Reviewer will be effective
until the successor Asset Representations Reviewer has executed and delivered to
the Issuer and the Servicer an agreement accepting its engagement and agreeing
to perform the obligations of the Asset Representations Reviewer under this
Agreement or entered into a new agreement with the Issuer on substantially the
same terms as this Agreement.

 

(c)                                  Transition and Expenses.  If the Asset
Representations Reviewer resigns or is removed, the Asset Representations
Reviewer will cooperate with the Issuer and take all actions reasonably
requested to assist the Issuer in making an orderly transition of the Asset
Representations Reviewer’s rights and obligations under this Agreement to the
successor Asset Representations Reviewer.  The Asset Representations Reviewer
will pay the reasonable expenses of transitioning the Asset Representations
Reviewer’s obligations under this Agreement and preparing the successor Asset
Representations Reviewer to take on the obligations on receipt of an invoice in
reasonable detail from the Issuer or the successor Asset Representations
Reviewer.

 

Section 5.4.                                 Merger, Consolidation or
Succession.  Any Person (a) into which the Asset Representations Reviewer is
merged or consolidated, (b) resulting from any merger or consolidation to which
the Asset Representations Reviewer is a party or (c) succeeding to the Asset
Representations Reviewer’s business, if that Person meets the eligibility
requirements in Section 5.1, will be the successor to the Asset Representations
Reviewer under this Agreement.  Such Person will execute and deliver to the
Issuer and the Servicer an agreement to assume the Asset Representations
Reviewer’s obligations under this Agreement (unless the assumption happens by
operation of law).

 

ARTICLE VI
OTHER AGREEMENTS

 

Section 6.1.                                 Independence of Asset
Representations Reviewer.  The Asset Representations Reviewer will be an
independent contractor and will not be subject to the supervision of the Issuer
or the Owner Trustee for the manner in which it accomplishes the performance of
its obligations under this Agreement.  Unless authorized by the Issuer or the
Owner Trustee, respectively, the Asset Representations Reviewer will have no
authority to act for or represent the Issuer or the Owner Trustee and will not
be considered an agent of the Issuer or the Owner Trustee.  Nothing in this
Agreement will make the Asset Representations Reviewer

 

14

--------------------------------------------------------------------------------


 

and either of the Issuer or the Owner Trustee members of any partnership, joint
venture or other separate entity or impose any liability as such on any of them.

 

Section 6.2.                                 No Petition.  Each of the parties
agrees that, before the date that is one year and one day (or, if longer, any
applicable preference period) after payment in full of (a) all securities issued
by the Depositor or by a trust for which the Depositor was a depositor or
(b) the Notes, it will not start or pursue against, or join any other Person in
starting or pursuing against (i) the Depositor or (ii) the Issuer, respectively,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other proceedings under any bankruptcy or similar law.  This
Section 6.2 will survive the termination of this Agreement.

 

Section 6.3.                                 Limitation of Liability of Owner
Trustee .  This Agreement has been signed on behalf of the Issuer by U.S. Bank
Trust National Association not in its individual capacity but solely in its
capacity as Owner Trustee of the Issuer.  In no event will U.S. Bank Trust
National Association in its individual capacity or a beneficial owner of the
Issuer be liable for the Issuer’s obligations under this Agreement.  For all
purposes under this Agreement, the Owner Trustee will be subject to, and
entitled to the benefits of, the Trust Agreement.

 

Section 6.4.                                 Termination of Agreement.  This
Agreement will terminate on the earlier of (a) the payment in full of all
outstanding Notes and the satisfaction and discharge of the Indenture and
(b) the date the Issuer is terminated under the Trust Agreement.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

Section 7.1.                                 Amendments.

 

(a)                                 Amendments.  The parties may amend this
Agreement:

 

(i)                                     to clarify an ambiguity, correct an
error or correct or supplement any term of this Agreement that may be defective
or inconsistent with the other terms of this Agreement or to provide for, or
facilitate the acceptance of this Agreement by, a successor Asset
Representations Reviewer, in each case, without the consent of the Noteholders
or any other Person;

 

(ii)                                  to add, change or eliminate terms of this
Agreement, in each case, without the consent of the Noteholders or any other
Person, if the Administrator delivers an Officer’s Certificate to the Issuer,
the Owner Trustee and the Indenture Trustee stating that the amendment will not
have a material adverse effect on the Noteholders; or

 

(iii)                               to add, change or eliminate terms of this
Agreement for which an Officer’s Certificate is not or cannot be delivered under
Section 7.1(a)(ii), with the consent of the Noteholders of a majority of the
Note Balance of each Class of Notes Outstanding (with each affected Class voting
separately, except that all Noteholders of Class A Notes will vote together as a
single class).

 

15

--------------------------------------------------------------------------------


 

(b)                                 Notice of Amendments.  The Administrator
will notify the Rating Agencies in advance of any amendment.  Promptly after the
execution of an amendment, the Administrator will deliver a copy of the
amendment to the Rating Agencies.

 

Section 7.2.                                 Assignment; Benefit of Agreement;
Third Party Beneficiaries.

 

(a)                                 Assignment.  Except as stated in
Section 5.4, this Agreement may not be assigned by the Asset Representations
Reviewer without the consent of the Issuer and the Servicer.

 

(b)                                 Benefit of Agreement; Third-Party
Beneficiaries.  This Agreement is for the benefit of and will be binding on the
parties and their permitted successors and assigns.  The Owner Trustee and the
Indenture Trustee, for the benefit of the Noteholders, will be third-party
beneficiaries of this Agreement and may enforce this Agreement against the Asset
Representations Reviewer and the Servicer.  No other Person will have any right
or obligation under this Agreement.

 

Section 7.3.                                 Notices.

 

(a)                                 Notices to Parties.  All notices, requests,
directions, consents, waivers or other communications to or from the parties
must be in writing and will be considered received by the recipient:

 

(i)                                     for overnight mail, on delivery or, for
registered first class mail, postage prepaid, three days after deposit in the
mail properly addressed to the recipient;

 

(ii)                                  for a fax, when receipt is confirmed by
telephone, reply email or reply fax from the recipient;

 

(iii)                               for an email, when receipt is confirmed by
telephone or reply email from the recipient; and

 

(iv)                              for an electronic posting to a
password-protected website to which the recipient has access, on delivery of an
email (without the requirement of confirmation of receipt) stating that the
electronic posting has been made.

 

(b)                                 Notice Addresses.  A notice, request,
direction, consent, waiver or other communication must be addressed to the
recipient at its address stated in Schedule B to the Sale and Servicing
Agreement, which address the party may change by notifying the other parties.

 

Section 7.4.                                 GOVERNING LAW.  THIS AGREEMENT WILL
BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Section 7.5.                                 Submission to Jurisdiction.  Each
party submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State Court
sitting in New York, New York for legal proceedings relating to this Agreement. 
Each party irrevocably waives, to the fullest extent permitted by law, any
objection

 

16

--------------------------------------------------------------------------------


 

that it may now or in the future have to the venue of a proceeding brought in
such a court and any claim that the proceeding has been brought in an
inconvenient forum.

 

Section 7.6.                                 WAIVER OF JURY TRIAL.  EACH PARTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL
BY JURY IN LEGAL PROCEEDING RELATING TO THIS AGREEMENT.

 

Section 7.7.                                 No Waiver; Remedies.  No party’s
failure or delay in exercising a power, right or remedy under this Agreement
will operate as a waiver.  No single or partial exercise of a power, right or
remedy will preclude any other or further exercise of the power, right or remedy
or the exercise of any other power, right or remedy.  The powers, rights and
remedies under this Agreement are in addition to any powers, rights and remedies
under law.

 

Section 7.8.                                 Severability.  If a part of this
Agreement is held invalid, illegal or unenforceable, then it will be deemed
severable from the remaining Agreement and will not affect the validity,
legality or enforceability of the remaining Agreement.

 

Section 7.9.                                 Headings.  The headings in this
Agreement are included for convenience and will not affect the meaning or
interpretation of this Agreement.

 

Section 7.10.                          Counterparts.  This Agreement may be
executed in multiple counterparts. Each counterpart will be an original and all
counterparts will together be one document.

 

[Remainder of Page Left Blank]

 

17

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

FORD CREDIT AUTO OWNER TRUST 2016-A,

 

 

as Issuer

 

 

 

 

By:

U.S. BANK TRUST NATIONAL ASSOCIATION,

 

 

not in its individual capacity, but solely as Owner

 

 

Trustee

 

 

 

 

 

By:

/s/ Charles Gallagher

 

 

Name:

Charles Gallagher

 

 

Title:

Asst. Vice President

 

 

 

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

 

as Servicer

 

 

 

 

 

By:

/s/ David A. Webb

 

 

Name:

David A. Webb

 

 

Title:

Assistant Treasurer

 

 

 

 

 

CLAYTON FIXED INCOME SERVICES LLC,

 

 

as Asset Representations Reviewer

 

 

 

 

 

By:

/s/ Robert A. Harris

 

 

Name:

Robert A. Harris

 

 

Title:

Secretary

 

[Signature Page to Asset Representations Review Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Review Materials

 

1.                                      A copy of the Receivable File that
includes the following documents, if applicable:

 

(a)                                 The retail installment sale contract or
similar document that evidences the Receivable (the “Retail Installment Sale
Contract” and, taking into account any Amendments (as defined below), the
“Contract”);

 

(b)                                 The following documents related to the
Retail Installment Sale Contract (collectively, the “Amendments”):

 

(i)                                     Any correction notices to the Contract
prior to the Cutoff Date; and

 

(ii)                                  Any modification agreements completed by
the parties to the Retail Installment Sale Contract prior to the Cutoff Date;

 

(c)                                  The certificate of title, motor vehicle
lien statement, application for title, application for registration for motor
vehicle, certificate of origin or manufacturer statement of origin for a
vehicle, or other evidence (including eAtlas reporting for electronic titling
states) showing the security interest in the Financed Vehicle (collectively, the
“Title Documents”);

 

(d)                                 Any ancillary documents for credit
insurance, service contracts or other products and services (collectively, the
“Ancillary Documents”);

 

(e)                                  Military orders;

 

(f)                                   The credit application; and

 

(g)                                  State specific documents related to the
Retail Installment Sale Contract.

 

2.                                      Copies of applicable Ford Credit
procedures, as of the date of the Retail Installment Sale Contract, including:

 

(a)                                 Ford Credit’s procedure listing approved
contract forms as of the date of the Contract (the “List of Approved Contract
Forms”);

 

(b)                                 Ford Credit’s procedure listing acceptable
name variations of Ford Credit and Lincoln Automotive Financial Services (the
“List of Acceptable Name Variations”); and

 

(c)                                  Ford Credit’s procedure listing approved
providers and form numbers for service contracts and other products (the “List
of Approved Products”).

 

3.                                      A copy of the Agreement to Terms of
Assignment with the Dealer that originated the Receivable (the “Dealer
Assignment”).

 

4.                                      Applicable screen prints from Ford
Credit’s receivables systems.

 

SA-1

--------------------------------------------------------------------------------


 

Schedule B

 

Representations and Warranties and Tests

 

Representation and Warranty
(Section references are to the
Receivables Purchase Agreement)

 

Tests

Section 3.3(a) — Origination. The Receivable was originated by a Dealer in the
United States under United States law for the retail sale of a Financed Vehicle
in the ordinary course of the Dealer’s business. The Receivable was signed by
the Dealer and the Obligor. The Receivable was purchased by the Sponsor from the
Dealer and validly assigned by the Dealer to the Sponsor.

 

Test 3.3(a) — 1: Dealer Address

 

Observe the address of the Dealer on the Contract and confirm it is in the
United States.

 

Test 3.3(a) — 2: Contract Signed

 

Observe the Contract and confirm signatures are present for the Dealer and the
Obligor.

 

Test 3.3(a) — 3: Contract Form

 

Observe the form number and revision date on the Contract and confirm they are
on the List of Approved Contract Forms.

 

Test 3.3(a) — 4: Valid Assignment

 

Observe the Contract and confirm the Dealer’s signature is present as assignor
on the Contract or on a separate form.

 

Test 3.3(a) — 5: Dealer Confirmation

 

Observe the Dealer name on the Contract and confirm it matches the Dealer name
on the Dealer Assignment.

 

 

 

Section 3.3(b) — Simple Interest. The Receivable provides for level monthly
payments in United States dollars that fully amortize the Amount Financed by its
stated maturity and yield interest at the Annual Percentage Rate. The Receivable
applies a simple interest method of allocating a fixed payment to principal and
interest.

 

Test 3.3(b) — 1: Level Monthly Payments

 

Review the Contract and confirm it reflects a level monthly payment except that
the final payment may be different by up to the amount of the prior level
monthly payments.

 

Test 3.3(b) — 2: U.S. Dollars

 

Observe the Contract and confirm it is payable in U.S. dollars.

 

Test 3.3(b) — 3: Amortization

 

Observe the “Federal Truth-in-Lending Disclosures” box of the Contract and
confirm “Number of Payments” times “Amount of Payments” equals “Total of
Payments.”

 

Test 3.3(b) — 4: Simple Interest

 

Review the Contract and confirm it is a simple finance charge contract.

 

 

 

Section 3.3(c) — Prepayment. The Receivable allows for prepayment without
penalty.

 

Test 3.3(c) — 1: Prepayment without Penalty

 

Review the Contract and confirm it contains a prepayment disclosure that does
not require a penalty.

 

 

 

Section 3.3(d) — No Government Obligors. The Receivable is not an obligation of
the United States or a State or local government or of an agency, department,
instrumentality or political subdivision of the United States or a State or
local government.

 

Test 3.3(d) — 1: No Government Obligor

 

Observe the Contract and confirm the Financed Vehicle is purchased for personal
use or, if not, confirm the Obligor is not a government Obligor. If the name of
the Obligor contains a word indicating it may be a government Obligor, use
online sources to confirm the Obligor is a commercial business and not a
government Obligor.

 

SB-1

--------------------------------------------------------------------------------


 

Representation and Warranty
(Section references are to the
Receivables Purchase Agreement)

 

Tests

Section 3.3(e) — Insurance. The Receivable requires the Obligor to have physical
damage Insurance covering the Financed Vehicle.

 

Test 3.3(e) — 1: Insurance

 

Review the Contract and confirm it contains an agreement from the Obligor to
insure against loss of or risk to the Financed Vehicle.

 

 

 

Section 3.3(f) — Compliance with Underwriting Procedures. The Receivable was
underwritten according to the Underwriting Procedures in all material respects.

 

Test 3.3(f) — 1: Contract Form

 

Observe the form number and revision date on the Contract and confirm they are
on the List of Approved Contract Forms.

 

Test 3.3(f) — 2: Financed Vehicle Description

 

Observe the Contract and confirm the description of the Financed Vehicle,
including the vehicle identification number, year, make and model, new, used or
demo and use, matches the vehicle information for the Receivable in Ford
Credit’s receivables systems.

 

Observe each Ancillary Document, if any, and confirm any information describing
the Financed Vehicle matches the corresponding information in the Contract.

 

Test 3.3(f) — 3: Net Trade Information

 

Observe the Contract and confirm the net trade-in amount, if any, equals the
difference between the value of the trade-in vehicle and the amount the Obligor
owes for the trade-in.

 

Test 3.3(f) — 4: Fees and Additional Products

 

Observe the fees, if any, included in the “Itemization of Amount Financed”
section of the Contract and confirm they do not exceed the limits stated in the
applicable Ford Credit procedure.

 

Observe the amount for each additional product, if any, included in the
“Itemization of Amount Financed” section of the Contract and confirm each amount
does not exceed the advance cap amount stated in the applicable Ford Credit
procedure.

 

Test 3.3(f) — 5: Contract Signed

 

Observe the Contract and confirm signatures are present for the Dealer and the
Obligor.

 

Test 3.3(f) — 6: Insurance Signatures

 

Observe the insurance section of the Contract and confirm that no insurance
products were purchased or, if so, confirm signatures are present for the
Obligor in the insurance section of the Contract.

 

Test 3.3(f) — 7: Dealer Confirmation

 

Observe the Dealer name on the Contract and confirm it matches the Dealer name
on the Dealer Assignment.

 

Test 3.3(f) — 8: Additional Document Requirements

 

Observe the Receivable in Ford Credit’s receivables systems and confirm that no
additional document requirements are indicated for origination or, if so,
confirm all required documents are in the Receivable File.

 

SB-2

--------------------------------------------------------------------------------


 

Representation and Warranty
(Section references are to the
Receivables Purchase Agreement)

 

Tests

 

 

Test 3.3(f) — 9: Notice to Co-Signer

 

Observe the Contract and confirm the Financed Vehicle is purchased for personal
use and, if so, confirm if a “Notice to Cosigner” document is required by the
applicable Ford Credit procedure and, if so, confirm a signed and dated “Notice
to Cosigner” document is in the Receivable File.

 

Test 3.3(f) — 10: Rate Cap Confirmation

 

Observe the APR on the Contract and confirm it does not exceed the rate
indicated in Ford Credit’s receivables systems by more than the rate cap allowed
in the applicable Ford Credit procedure.

 

 

 

Section 3.3(g) — Valid Assignment. The Receivable was originated in, and is
subject to the laws of, a jurisdiction which permits the sale and assignment of
the Receivable. The terms of the Receivable do not limit the right of the owner
of the Receivable to sell the Receivable.

 

Test 3.3(g) — 1: Contract Form

 

Observe the form number and revision date on the Contract and confirm they are
on the List of Approved Contract Forms.

 

 

 

Section 3.3(h) — Compliance with Law. At the time it was originated, the
Receivable complied in all material respects with all requirements of law in
effect at the time.

 

Test 3.3(h) — 1: Contract Form

 

Observe the form number and revision date on the Contract and confirm they are
on the List of Approved Contract Forms.

 

Test 3.3(h) — 2: Annual Percentage Rate

 

Observe the APR in the “Federal Truth-in-Lending Disclosures” box of the
Contract. Calculate the APR, using “Amount Financed,” “Number of Payments,”
first payment due date, and “Amount of Payments” from the “Federal
Truth-in-Lending Disclosures” box and the date of the Contract and confirm it
matches the APR disclosed or confirm any difference is within the legal
tolerance of 0.125 percent.

 

Test 3.3(h) — 3: Legibility of Contract

 

Observe the “Federal Truth-in-Lending Disclosures” box of the Contract and
confirm all printed sections are legible and aligned on the correct line.

 

Test 3.3(h) — 4: Additional Product Provider and Form

 

Observe the provider name, form number and revision date on each Ancillary
Document, if any, and confirm they are on the List of Approved Products.

 

Test 3.3(h) — 5: Amount Financed

 

Observe the “Itemization of Amount Financed” section of the Contract and confirm
each line with a “$,” is completed.

 

Observe “Amount Financed” in the “Federal Truth-in-Lending Disclosures” box of
the Contract. Calculate “Amount Financed” using the dollar amounts in the
“Itemization of Amount Financed” section of the Contract and confirm it matches
“Amount Financed” in the “Federal Truth-in-Lending Disclosures” box of the
Contract.

 

Test 3.3(h) — 6: Total of Payments

 

Observe the “Federal Truth-in-Lending Disclosures” box of the Contract and
confirm “Amount Financed” plus “Finance Charge” equals “Total of Payments.”

 

SB-3

--------------------------------------------------------------------------------


 

Representation and Warranty
(Section references are to the
Receivables Purchase Agreement)

 

Tests

 

 

Test 3.3(h) — 7: Payment Schedule

 

Observe the first scheduled due date in the payment schedule section of the
“Federal Truth-in-Lending Disclosures” box of the Contract and confirm it
follows the payment due date requirements in the applicable Ford Credit
procedure.

 

Test 3.3(h) — 8: Amortization

 

Observe the “Federal Truth-in-Lending Disclosures” box of the Contract and
confirm “Number of Payments” times “Amount of Payments” equals “Total of
Payments.”

 

Test 3.3(h) — 9: Total Sale Price

 

Observe the “Federal Truth-in-Lending Disclosures” box of the Contract and
confirm “Total of Payments” plus the total downpayment, if any, equals “Total
Sale Price.”

 

Test 3.3(h) — 10: Equal Credit Opportunity Act - Origination

 

Review the Receivable in Ford Credit’s receivables systems and confirm any
comments at origination do not conflict with the prohibited practices described
in the applicable Ford Credit procedure.

 

Test 3.3(h) — 11: State Disclosures; Contract Form

 

Observe the form number and revision date on the Contract and confirm they are
on the List of Approved Contract Forms.

 

Test 3.3(h) — 12: State Disclosures; Contract Complete

 

Observe the Contract and confirm all lines on the Contract are completed or
properly left blank.

 

Test 3.3(h) — 13: State Specific Underwriting Requirements

 

Observe the state in the address of the Dealer on the Contract. If the state is
listed below, perform the tests for the specific state.

 

California

 

California -1 — Used Vehicle Exception

 

Observe the Contract and confirm the Financed Vehicle is not disclosed as “used”
or, if so, confirm if Ford Credit’s receivables systems indicates the Financed
Vehicle is “new” and, if so, confirm a completed and signed “California Used
Vehicle Exception” form is in the Receivable File.

 

California — 2 — Cancellation Option

 

Observe the Contract and confirm the Financed Vehicle is not disclosed as “used”
with a cash price of less than $40,000 and is purchased for personal use or, if
so, confirm a completed and signed contract cancellation option agreement is in
the Receivable File.

 

California — 3 — Translation

 

Confirm there is no receipt of translation form or a translated Contract in the
Receivable File or, if so, confirm the receipt of translation form is signed or
the translated Contract is completed.

 

Illinois

 

Confirm there is no translation acknowledgment form in the Receivable File or,
if so, confirm it is completed and signed.

 

SB-4

--------------------------------------------------------------------------------


 

Representation and Warranty
(Section references are to the
Receivables Purchase Agreement)

 

Tests

 

 

Kansas

 

Observe the Contract and confirm that no credit insurance was purchased or, if
so, confirm the “Credit Insurance Premium Refund Notice” is in the Receivable
File and the date of the form is within ten days of the Contract purchase date.

 

Louisiana

 

Observe the Contract and confirm that no GAP product was purchased or, if so,
confirm a completed and signed “GAP Coverage Disclosure Form” is in the
Receivable File.

 

Massachusetts

 

Observe the Contract and confirm that no GAP product was purchased or, if so,
confirm the APR on the Contract does not exceed 15%, or if so, confirm a
“Massachusetts GAP Cancellation Worksheet” is in the Receivable File and the
recalculated percentage on the form does not exceed 21%.

 

Minnesota

 

Confirm a completed “Purchase/Buyer’s Order” is in the Receivable File.

 

New York

 

Confirm there is no translation acknowledgment form in the Receivable File or,
if so, confirm the form is completed and signed.

 

Ohio

 

Observe the Contract and confirm credit insurance was not purchased or, if so,
confirm a completed and signed “Notice of Optional Credit Insurance” form is in
the Receivable File.

 

Pennsylvania

 

Confirm a signed “Disclosure to Applicant Buyer” form is in the Receivable File.

 

Vermont

 

Confirm a signed “State of Vermont Disclosure Form” is in the Receivable File
and the dollar amounts on the form match the corresponding dollar amounts on the
Contract.

 

 

 

Section 3.3(i) — Binding Obligation. The Receivable is on a form contract that
includes rights and remedies allowing the holder to enforce the obligation and
realize on the Financed Vehicle and represents the legal, valid and binding
payment obligation of the Obligor, enforceable in all material respects by the
holder of the Receivable, except as may be limited by bankruptcy, insolvency,
reorganization or other laws relating to the enforcement of creditors’ rights or
by general equitable principles and consumer protection laws.

 

Test 3.3(i) — 1: Contract Form

 

Observe the form number and revision date on the Contract and confirm they are
on the List of Approved Contract Forms.

 

SB-5

--------------------------------------------------------------------------------


 

Representation and Warranty
(Section references are to the
Receivables Purchase Agreement)

 

Tests

Section 3.3(j) — Security Interest in Financed Vehicle. The Sponsor has, or the
Servicer has started procedures that will result in the Sponsor having, a
perfected, first priority security interest in the Financed Vehicle, which
security interest was validly created and is assignable by the Sponsor to the
Depositor.

 

Test 3.3(j) — 1: Security Interest in Financed Vehicle

 

Observe the Title Documents and confirm they show either Ford Credit or Lincoln
Automotive Financial Services, using a name included in the List of Acceptable
Name Variations, as the first lienholder.

 

Observe the Obligor name(s) on the Contract and confirm it/they match(es) the
name(s) on the Title Documents.

 

Observe the vehicle identification number on the Contract and confirm it matches
the vehicle identification number on the Title Documents.

 

 

 

Section 3.3(k) — Good Title to Receivable. Immediately before the sale and
assignment under this Agreement, the Sponsor has good and marketable title to
the Receivable free and clear of any Lien, other than Permitted Liens, and,
immediately after the sale and assignment under this Agreement, the Depositor
will have good and marketable title to the Receivable, free and clear of any
Lien, other than Permitted Liens.

 

Test 3.3(k) — 1: Valid Assignment

 

Observe the Contract and confirm the Dealer’s signature is present as assignor
either on the Contract or on a separate form.

 

Test 3.3(k) — 2: System Marking

 

Observe the Receivable in Ford Credit’s receivables systems as of the end of the
month in which the sale and assignment of the Receivable to the Depositor
occurred and confirm it is marked as sold and the pool number indicated matches
the pool number for the securitization transaction related to the Agreement.

 

 

 

Section 3.3(l) — Chattel Paper. The Receivable is either “tangible chattel
paper” or “electronic chattel paper” within the meaning of the applicable UCC
and there is only one original authenticated copy of each Receivable.

 

Test 3.3(l) — 1: Contract Signed

 

Observe the Contract and confirm signatures are present for the Dealer and
Obligor.

 

Test 3.3(l) — 2: Contract Form

 

Observe the form number and revision date on the Contract and confirm they are
on the List of Approved Contract Forms.

 

Test 3.3(l) — 3: One Original

 

Observe the Contract and confirm it is an electronic contract or, if not,
confirm it states “original” above the ply description line.

 

 

 

Section 3.3(m) — Servicing. The Receivable was serviced in compliance with law
and the Servicing Procedures in all material respects from the time it was
originated to the Cutoff Date.

 

Test 3.3(m) — 1: Payment Application

 

Observe the APR on the Contract and confirm it matches the APR for the
Receivable in Ford Credit’s receivables systems.

 

Observe the date of the Contract. Count the number of days from that date to the
date the first payment was applied on the Receivable, as indicated in Ford
Credit’s receivables system, and confirm the amount to be applied to interest
and principal is calculated correctly at the APR indicated in Ford Credit’s
receivables systems for the number of days counted.

 

Test 3.3(m) — 2: Credit Bureau Reporting

 

Observe the Receivable in Ford Credit’s receivables system and confirm the
number of days, if any, the Receivable was past due for each month preceding the
Cutoff Date matches the information reported to the credit bureaus for the
Receivable.

 

SB-6

--------------------------------------------------------------------------------


 

Representation and Warranty
(Section references are to the
Receivables Purchase Agreement)

 

Tests

 

 

Test 3.3(m) — 3: Obligor Complaints

 

Observe the Receivable in Ford Credit’s receivables systems and confirm that
“Complaints/Feedback” is not indicated for the Receivable as of the Cutoff Date
or, if so, confirm that the documentation indicated in Ford Credit’s receivables
systems related to the complaint follows the applicable Ford Credit procedures.

 

Test 3.3(m) — 4: Equal Credit Opportunity Act - Servicing

 

Observe the customer service notes, if any, for the Receivable in Ford Credit’s
receivables systems and confirm any comments do not conflict with the prohibited
practices described in the applicable Ford Credit procedure.

 

Test 3.3(m) — 5: Servicemembers Civil Relief Act

 

Observe the Receivable in Ford Credit’s receivables systems and confirm that
Servicemembers Civil Relief Act is not indicated for the Receivable as of the
Cutoff Date or, if so and if military orders are in the Receivable File, confirm
the APR for the Receivable indicated in Ford Credit’s receivables systems is
less than or equal to 6%.

 

 

 

Section 3.3(n) — No Bankruptcy. As of the Cutoff Date, the Sponsor’s receivables
systems do not indicate that the Obligor on the Receivable is a debtor in a
bankruptcy proceeding.

 

Test 3.3(n) — 1: No Bankruptcy

 

Observe the “Bankrupt” field for the Receivable in Ford Credit’s receivables
systems as of the Cutoff Date and confirm it is blank.

 

 

 

Section 3.3(o) — Receivable in Force. As of the Cutoff Date, neither the
Sponsor’s receivables systems nor the Receivable File indicate that the
Receivable was satisfied, subordinated or rescinded, or that the Financed
Vehicle was released from the Lien created under the Receivable.

 

Test 3.3(o) — 1: Receivable in Force

 

Observe the Receivable in Ford Credit’s receivables systems, and confirm it was
an active account on the Cutoff Date.

 

 

 

Section 3.3(p) — No Amendments or Modifications. No material term of the
Receivable has been affirmatively amended or modified, except amendments and
modifications indicated in the Sponsor’s receivables systems or in the
Receivable File.

 

Test 3.3(p) — 1: No Amendments

 

Observe the Receivable in Ford Credit’s receivables systems and confirm a
“Substitution Agreement” and/or “Transfer of Equity” account message is not
indicated or, if so, confirm a substitution agreement and/or transfer agreement
is in the Receivable File.

 

 

 

Section 3.3(q) — No Extensions. As of the Cutoff Date, the Receivable was not
amended to extend the due date for any payment other than a change of the
monthly due date.

 

Test 3.3(q) — 1: No Extensions

 

Observe the Receivable in Ford Credit’s receivables system and confirm it was
not extended as of the Cutoff Date.

 

 

 

Section 3.3(r) — No Defenses. There is no right of rescission, setoff,
counterclaim or defense asserted or threatened against the Receivable indicated
in the Sponsor’s receivables systems or in the Receivable File.

 

Test 3.3(r) — 1: No Defenses

 

Observe the Receivable in Ford Credit’s receivables system and confirm there are
no “Litigation Pending,” “Attorney Representation” and/or “Second Lien” account
messages or, if so, confirm the account message(s) were not present as of the
Cutoff Date.

 

SB-7

--------------------------------------------------------------------------------


 

Representation and Warranty
(Section references are to the
Receivables Purchase Agreement)

 

Tests

Section 3.3(s) — No Payment Default. Except for a payment that is not more than
30 days Delinquent as of the Cutoff Date, no payment default exists on the
Receivable.

 

Test 3.3(s) — 1: No Payment Default

 

Observe the Receivable in Ford Credit’s receivables system and confirm it was
not more than 30 days Delinquent as of the Cutoff Date.

 

 

 

Section 3.3(t) — Term of Receivable. The original term of the Receivable is not
greater than 72 months counting the period from the origination date to the
first payment date as a single month.

 

Test 3.3(t) — 1: Term of Receivable

 

Observe the “Number of Payments” from the payment schedule section of the
“Federal Truth-in-Lending Disclosures” box of the Contract and confirm the total
number of payments is 72 or fewer.

 

 

 

Section 3.3(u) — Scheduled Payments. The first scheduled due date on the
Receivable is not later than 30 days after the Cutoff Date.

 

Test 3.3(u) — 1: Scheduled Payments

 

Observe the first scheduled due date in the payment schedule section of the
“Federal Truth-in-Lending Disclosures” box of the Contract and confirm it is
prior to the Cutoff Date or, if not, is less than or equal to 30 days after the
Cutoff Date.

 

SB-8

--------------------------------------------------------------------------------